
	

113 S1155 IS: Rural Veterans Mental Health Care Improvement Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1155
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide for advance appropriations for certain
		  information technology accounts of the Department of Veterans Affairs, to
		  include mental health professionals in training programs of the Department, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Mental Health Care
			 Improvement Act.
		2.Advance appropriations
			 for accounts for health-related information technology for the Department of
			 Veterans Affairs
			(a)Advance
			 appropriations for information technology accountsSection 117(c)
			 of title 38, United States Code, is amended by adding at the end the
			 following:
				
					(4)Accounts,
				including subaccounts of the Accounts referred to in paragraphs (1) through
				(3), providing funds for information
				technology.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2014, and shall apply with respect to fiscal years beginning on or
			 after that date.
			3.Inclusion of
			 mental health professionals in the education and training program for health
			 personnel of the Department of Veterans Affairs
			(a)In
			 generalIn carrying out the education and training program
			 required under section 7302(a)(1) of title 38, United States Code, the
			 Secretary of Veterans Affairs shall include education and training of marriage
			 and family therapists and licensed professional mental health
			 counselors.
			(b)FundingThe
			 Secretary shall apportion funding for the education and training program
			 equally among the professions included in the program.
			4.Provision of
			 mental health services for families of certain veterans at facilities of the
			 Department
			(a)Provision of
			 mental health services at Department facilitiesSubsection (e) of
			 section 304 of the Caregivers and Veterans Omnibus Health Services Act of 2010
			 (38 U.S.C. 1712A note; Public Law 111–163) is amended—
				(1)by striking peer outreach and peer support
			 services and inserting services; and
				(2)by striking
			 The Secretary shall carry out the services and inserting “The
			 Secretary shall carry out—
					
						(1)the
				services
						;
				(3)by striking the
			 period at the end and inserting ; and; and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)the mental health
				services required by subsection (a)(2) at or through Department medical
				centers.
						.
				(b)Definition of
			 mental health servicesSuch section is further amended by
			 striking subsection (f) and inserting the following:
				
					(f)DefinitionsIn this section:
						(1)Mental health
				servicesThe term
				mental health services includes outpatient mental healthcare
				referred to in section 17.38(a)(1)(i) of title 38, Code of Federal Regulations
				(as in effect on the day before the date of enactment of this Act).
						(2)Vet
				centerThe term vet center means a center for
				readjustment counseling and related mental health services for veterans under
				section 1712A of title 38, United States
				Code.
						.
			5.Report on
			 provision of telemedicine services
			(a)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the
			 House of Representatives a report on the following:
				(1)Issues that may
			 be impeding the provision by the Department of Veterans Affairs of telemedicine
			 services for veterans, including the following:
					(A)Statutory or
			 regulatory restrictions.
					(B)Licensure or
			 credentialing issues for any provider practicing telemedicine with veterans who
			 live in a different State than the provider.
					(C)Limited broadband
			 access in rural areas.
					(D)Limited
			 information technology resources or capabilities.
					(E)Long distances
			 veterans must travel to access a facility or clinic with telemedicine
			 capabilities.
					(F)Insufficient
			 liability protection for providers.
					(G)Reimbursement
			 issues faced by providers.
					(H)Travel
			 limitations for providers that are unaffiliated with the Department and are
			 participating or seeking to participate in a telemedicine program of the
			 Department.
					(2)Actions taken to
			 address the issues identified in paragraph (1).
				(3)An update on
			 efforts by the Department to carry out the initiative of teleconsultation for
			 the provision of remote mental health and traumatic brain injury assessments
			 required by section 1709A of title 38, United States Code.
				(4)An update on
			 efforts by the Department to offer training opportunities in telemedicine to
			 medical residents, as required by section 108(b) of the Janey Ensminger Act
			 (Public Law 112–154; 38 U.S.C. 7406 note).
				(5)An update on
			 efforts by the Department to, in partnership with primary care providers,
			 install video cameras and instruments to monitor weight, blood pressure, and
			 other vital statistics in the homes of patients.
				(b)Telemedicine
			 definedIn this section, the term telemedicine means
			 the use by a health care provider of telecommunications to assist in the
			 diagnosis or treatment of a patient’s medical condition.
			
